DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the objections to the drawings, applicant’s amendments to the specification have overcome this objection and it is hereby withdrawn. 

Regarding the 112a rejections, applicant argues that the claimed structure recited in claim 1 is supported.  However, applicant has seemingly misunderstood the rejection.  As made clear in the Non-Final rejection… “wherein the light conduit comprises a smooth and clear cylindrical distal end configured for radiating the UVC light from the cylindrical distal end in three dimensions”.  The examiner contends that there are many ways that a distal end of an optical fiber can be configured to radiate light in three dimensions.  Therefore, the claims are broad enough to read on any of these techniques/structures that allows light to be emitted in 3 directions.  However, according to applicant’s specification and arguments, applicant only has possession of a single structural configuration that provides this function.  Specifically, it is the exposed core, i.e. the removal (absence) of the cladding from the distal tip to expose a clear and smooth core, that provides this function.  This issue becomes even clearer when considering claim 4, which explicitly recites the specific structure that provides this function (and possessed by applicant).  Clearly, if claim 4 explicitly recites this structure in a DEPENDENT claim (which by definition serves to further limit claim 1), this structure is NOT required by claim 1.  Applicant’s arguments seems to intimate that this exposed core is already recited in claim 1.  The examiner would disagree, because if that were true claim 4 would be redundant, unnecessary and not further limiting, i.e. an improper dependent claim.  Again the issue at hand is that applicant does not have possession of the entire breadth of the claim, specifically regarding the functional limitations of how the light is emitted, as the current independent claim covers any/all ways that this function can be achieved, while applicant has disclosed only one; see MPEP 2163 regarding genus and species. The examiner highly recommends moving the subject matter recited in claim 4 into claim 1 to overcome this rejection. 

Regarding the 112(b) rejections, applicant’s amendments and related arguments have overcome this rejection; therefore these rejections have been withdrawn. 

It is noted that any arguments related to Maeda are moot, as the Maeda reference was not cited in the previous rejection and is not being cited in the current rejection.

Regarding the 102 rejection of claim 17, applicant’s arguments and affidavit have been fully considered but are not persuasive.  First and foremost, it is emphasized that this claim does NOT recite/require a UVC light source (only an optical fiber core configured to permit propagation of light from a UVC light source, i.e. intended use that the core must be capable of achieving).  To reiterate, the prior art does not have to teach a UVC light source to read on claim 17, only an optical fiber core that is configured to propagate/transmit light from a UVC light source).  For example, the plastic optical fiber core taught by Wu (as detailed in the NF) is capable of permitting travel of this particular type of light.  Therefore, all of applicant’s arguments related to a UVC light source are not commensurate in scope with the claims or the rejection, at hand.  To successfully argue this anticipation rejection, applicant would have to persuasively argue (with evidence) that the plastic fiber taught by Wu is not CAPABLE of permitting propagation of these specific wavelengths.  Since applicant has provided no such evidence or arguments, the examiner maintains the position that the fiber taught by Wu is capable of propagating the claimed light wavelengths. 
Applicant has misconstrued the examiner’s mention of “intended use”.  This was merely to bring applicant’s attention to the fact that the claims do not require a UVC light source and this particular claim language is interpreted as intended use.  The examiner was not saying that UV light was an intended use of Wu (as argued by applicant). 
Lastly, applicant’s arguments regarding Wu being modified by RP Photonics as well as its inoperability are not germane to the current rejection.  Again, it is emphasized that this is a 102/anticipatory rejection, and Wu is not being modified in any way.  Arguments related to modifications and inoperability are related solely to 103 rejections, which this is not.  Again, no modification of Wu is being made, the examiner contends that the structure taught by Wu (a plastic optical fiber with an exposed core, i.e. cladding removed at the distal end) is inherently capable of achieving the claimed functions.  Since applicant’s arguments have not addressed this rejection, the examiner is maintaining the previous 102 rejection of claim 17. 
To summarize, applicant’s arguments regarding the 102 rejection to Wu of claim 17 are not commensurate in scope with the claims or the rejection.  It’s unclear to the examiner what limitation applicant believes Wu fails to teach/anticipate, as no specific claim limitation has been pointed out by applicant in their arguments.  Applicant is reminded of the requirement under 1.111(b) that “the reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.”

Regarding the 103 rejection of claim 1, applicant’s arguments and affidavit have been fully considered but are not persuasive.  To clarify the rejection, the examiner concedes that Wu does not explicitly teach a UVC light source, however Wu generally teaches the use of a specific type of laser (excimer).  Furthermore, this type of laser is a generally considered a UV laser (“An excimer laser, sometimes more correctly called an exciplex laser, is a form of ultraviolet laser” https://en.wikipedia.org/wiki/Excimer_laser) that typically emits light between 157 nm and 351 nm (RP Photonics).  Seemingly, Wu who merely mentions the general excimer laser (but not a specific type of excimer laser) would include all of the common types.  However, since it is not explicitly clear from Wu whether the genus (excimer) encompasses all of the species (Ar2 126 nm; Kr2 146 nm; F2 157 nm; Xe2 172 & 175 nm; ArF 193 nm; KrCl 222 nm; KrF 248 nm; XeBr 282 nm; XeCl 308 nm; XeF 351 nm).  The examiner brought in RP-Photonics to provide evidence that some of the most common types of known excimer lasers (KrCl and KrF) inherently emit light in claimed UVC range of 200 nm to 280 nm.  Making it clear that a POSITA would find it obvious to try any of these common and well-known types of excimer lasers when choosing what specific excimer laser (of Wu) to use.   The issue at hand is whether a POSITA would have found it obvious to modify Wu with any of the common and well-known excimer lasers that emit light in the UVC range.  There is simply no reason to believe that the general recitation of “excimer lasers” by Wu would not encompass (or at least suggest to try) any/all of the specific types of commonly known excimer lasers, especially when considering the explicit teaching that the “laser 14 may include any suitable structure capable of providing laser energy for surgical use” (Par 0038).  It is applicant’s position that the specific type of excimer lasers that emit UVC light are not suitable for surgical use and would therefore not be obvious to try/choose; the examiner respectfully disagrees. 
Regarding the affidavit, applicant argues the disinfecting nature of their application as compared to the surgical/ablative nature of Wu.  The examiner contends that “disinfecting” is merely recited as an intended use in the preamble.  MPEP 2111.02 states “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”   While the intended purposes of applicant’s device may be different than the intended/primary purpose of Wu, applicant has provided no arguments as to why a surgical excimer laser (that emits at UV wavelengths that are known to provide disinfection) is not capable of disinfection.  Isn’t disinfection/sterilization an inherent property/characteristic of UV wavelengths?  So while it’s true that Wu focuses on ablative/surgical/heating purposes, seemingly UV wavelengths inherently provide some sort of disinfection.  Nothing in applicant’s claims preclude such a light source or such an effect (heat).  Therefore, applicant’s arguments regarding the intended use of disinfection are not considered persuasive, as UV light inherently provides disinfection and an excimer laser, specifically the KrCl and KrF excimer lasers, emits UV light that is known to disinfect an area of interest.  Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Again, it is emphasized that applicant has not provided any evidence or arguments as to why an excimer laser is incapable of disinfecting a target area.  In fact, prior art references provide evidence to the contrary; See US 5,800,165 to Kirsch et al. “In addition to its tissue cutting and ablating capabilities, the dental instrument 10 can also be used to achieve a bacteriocidal effect. Due to the particular wavelengths of UV light emitted by an Excimer laser, in particular between 303 nm and 351 nm, the Excimer laser provides an efficient and thorough means by which decayed teeth and the surrounding areas may be sterilized. Although Argon ion, Carbon Dioxide and Neodymium-YAG (yttrium aluminum garnet) lasers have shown limited success in the area of sterilization, Excimer lasers have been found to be more effective in controlling micro-organisms due to the sterilization effects of UV radiation. Thus, the dental instrument 10 of the present invention has the capability of inducing a relatively sterile field in the area in which the dental procedure is to be performed. Accordingly, the risk of complications from infection commonly associated with use of conventional dental equipment is reduced.” (Col 4, lines 28-39) and US 2013/0190742 to Connors et al. “Irradiation of such ulcers and wounds by 193 nm ArF excimer laser light will eradicate these lesions with great precision and no collateral damage, while sterilizing and not introducing foreign infectious microbes, with all of the previously described advantages.” (Par 0085).  Therefore, it is abundantly clear that excimer lasers while providing a surgical/ablative effect on tissue have an additional benefit of sterilizing and disinfecting tissue.  Again, nothing in applicant’s claims preclude an excimer laser or the surgical/ablative/heating effects of such a laser. Therefore, in response to applicant's argument that “one skilled in the art would not look Wu's high temperatures surgical lasers for cutting living tissue when developing the claimed inventions for disinfection”, the fact that applicant has recognized another advantage (disinfection) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Furthermore, applicant makes some very general/broad statements that “UVC light is not used for surgical applications”, “cannot be used for surgical applications”, “is simply not usable for surgical applications” and “is unusable for surgical applications” while providing very little actual evidence to back these statements up.  It is applicant’s position that because UVC scatters and reflects off oxygen molecules it does not travel well in air and is therefore not usable in surgical applications.  While the scattering effect of UVC light when interacting with oxygen may be an inherent property/characteristic of UVC light, this in no way provides evidence as to why/how it cannot be and is not used in surgical applications.  In fact, many surgical laser systems use excimer lasers that emit UVC light.  Specifically, a search conducted within general surgical lasers (A61B 18/20+) and surgical dental lasers (A61C 1/0046) that included KrF or KrCl lasers found 280 references; see attached SEARCH history.  It is emphasized that KrCl emits at 222 nm and KrF emits 248 nm (falling within UVC light of 200 nm to 280nm).  This fact alone seems to contradict applicant’s position that UVC light cannot be used for surgical purposes.  Taking this position one step further, of these 280 references, many of them teach transmitting this UVC light with a plastic optical fiber; KR 100454522 (relevant translation attached); US 5,111,832 to Saksena (Col 2, lines 32-48); US 20060190006 to Oka (Pars 0022 and 0027); US 2011/0268141 to Nakate (Pars 0042 and 0070); US 20130253489 to Nau (Pars 0011, 0075 and 0153).  Therefore, while applicant’s position that UVC light scatters in air may be true, this in no way provides sufficient and persuasive evidence that UVC light cannot and is not usable in surgical applications, especially when many prior art references explicitly teach otherwise.  The examiner maintains the position (based on the evidence provided above) that UVC lasers are commonly known and used in surgical applications, thereby refuting applicant’s position of inoperability. 
For the above reasons, applicant’s arguments are not persuasive and the examiner is maintaining the previous 103 rejection.  Specifically, the evidence provided by the examiner of numerous prior art references explicitly teaching the use of KrF and KfCl (UVC laser) in surgical applications refutes applicant’s position that such laser cannot and are not usable in surgical application.  Therefore, the examiner maintains that a POSITA when considering the disclosure of Wu (specifically excimer lasers, in general) would find it obvious to choose any of the common types of excimer lasers, including those that emit UVC wavelength, as these are known to be a “suitable structure capable of providing laser energy for surgical use” (see disclosure of references cited above). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 8, 9, 14-16, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
[Claim 1] This claim recites “wherein the light conduit comprises a smooth and clear cylindrical distal end configured for radiating the UVC light from the cylindrical distal end in three dimensions”.  The examiner contends that there are many ways that a distal end of an optical fiber can be configured to radiating light in three dimensions.  Therefore, the claims are broad enough to read on any of these techniques/structures that allows light to be emitted in 3 directions.  However, according to applicant’s specification and arguments, applicant only has possession of a single structural configuration that provides this function.  Specifically, it is the exposed core, i.e. the removal of the cladding from the distal tip to expose a clear and smooth core, that provides this function.  Therefore, the examiner contends that the claims are much broader than what applicant possesses.  MPEP 2163 makes it clear that even “an original claim may lack written description support when… a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated”
It is noted that claim 4 specifically resolves these issues, as this claim specifically recites the necessary structure that provides the claimed function. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0189116 to Wu et al.
[Claim 17] Wu teaches a light conduit for a device for disinfecting an area of interest (Figs. 1, 2A and 2B; “for disinfecting” is considered intended use), the light conduit comprising: 
a core extending the length of the conduit; and 
a cladding surrounding the core up to a distal end of the core, wherein a smooth and clear surface of the core is exposed at the distal end (Figs. 2A-B; Par 0039) configured to permit light from a ultra-violet C spectrum, 200 to 280 nm, inclusive (UVC) light source that emits UVC light (excimer laser, Par 0038; Furthermore, this is intended use and the core of Wu is capable of propagating this wavelength) to propagate through the core and emit from the core along the distal end of the core, wherein the light conduit is a plastic fiberoptic conduit (“polymeric material, such as, without limitation, polymethyl methacrylate (a.k.a. acrylic polymer)” Par 0040; see also “plastic fibers” in Par 0006) comprising a cladding that has been removed from the distal end (As can be seen clearly in Fig. 2A, the cladding is removed at the very distal end to expose the core, i.e. the cladding does not extend all the way to the terminus) so that UVC light is emitted radially (and axially relative to the distal end of the conduit (best seen in Fig 2B) and configured for insertion into a volume of interest for treatment (intended use which the light conduit taught by Wu is capable of).
[Claim 19] Fig. 2A clearly shows claimed structural configuration of the core and cladding. Fig. 2B clearly shows light radiating in three dimensions from the distal end. 
 Regarding the limitations “a cladding has been removed” and “the cladding is removed”, this is considered a product by process claim and therefore not limited to the manipulations of the recited steps, only the structure implied by the steps; MPEP 2113 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 19 above, and further in view of US 2013/0289549 to Hamada et al.
Wu discloses a laser handpiece (14) with an optical fiber (20) coupled thereto (at element 18), but is silent with regards to whether or not this attachment is selective.  In the same field of endeavor, Hamada discloses a similar laser surgical device (Figs. 1-3) with a laser irradiation tip (fiber tip 4) detachably/selectively mounted to the handpiece (housing 20C); see elements 26, 51 and 52, Figs. 2-3 and Pars 0034-38.  Therefore, it would have been obvious to one of ordinary skill to modify Wu to configure the optical fiber/light conduit for selective attachment to a housing, as this is a known configuration for similar hand-pieces, specifically to allow the fiber tip to be removed for any number of reasons that may arise during surgical/medical procedures.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0189116 to Wu et al. in view of RP-Photonics “Excimer Laser” in view of US 2010/0167226 to Altshuler et al. and further in view of US 2008/0272277 to Wei.
[Claim 1] Wu discloses a device for disinfecting an area of interest (Figs. 1, 2A and 2B; intended use), the device comprising: 
a housing (including laser 14, power supply 12, controller 13 and UI 15); 
a light conduit attachment mechanism connected to the housing (shown at element 18, where fiber optic assembly 29 couples to laser 14; Par 0038.  Inherently some sort of attachment mechanism is required in order for these two elements to be connected/coupled together “in operable communication”); 
an ultra-violet C spectrum light source in the housing for emitting UVC light (excimer laser; Par 0038); 
a light conduit (fiber optic assembly 29 having a radial terminus shown in Fig. 2A) connectable to the housing by the attachment mechanism in electromagnetic communication with the UV light source for communicating UV light from the light source to the area of interest (“in operable communication” Par 0038), wherein the light conduit comprises a smooth and clear cylindrical distal end (Fig.2A) configured for radiating UV light from the cylindrical distal end in three dimensions (Figs. 2A and 2B), a transverse core (core, Fig. 2A; Par 0039) that channels UV light from the UV light source therethrough and a cladding layer (cladding; Fig. 2A; Par 0039) surrounding the core to the beginning of the cylindrical distal end configured for blocking UV light from exiting the core before reaching the cylindrical distal end (Par 0039), wherein the transverse core is made from plastic to prevent conduction of heat from the UV light source to the distal end of the light conduit (“transparent polymeric material, such as, without limitation, polymethyl methacrylate (a.k.a. acrylic polymer)” Par 0040; see also “plastic fiber” Par 0006); and 
a controller in the housing coupled to the UV light source for controlling the intensity (controller 13, “laser power level” Par 0038).  
Wu teaches an excimer laser, but fails to explicitly teach a specific kind of excimer laser or wavelength emitted by the laser.  However, RP-Photonics “Excimer Lasers” makes it clear that different types of excimer lasers typically emit at wavelengths between 157 and 351 nm: F2 (fluorine) emits at 157 nm, ArF (argon fluoride) emits at 193 nm, KrF (krypton fluoride) emits at 248 nm, XeBr (xenon bromide) emits at 282 nm,  XeCl (xenon chloride) emits at 308 nm, XeF (xenon fluoride) emits at 351 nm.  Therefore, based on this common knowledge taught by RP-Photonics, it would have been obvious to one of ordinary skill in the art to try any of the 6 typical excimer laser sources, specifically the excimer lasers that emits UVC light of 200 nm to 280 nm, as this is merely choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Wu fails to explicitly teach a constant current device, as claimed. It is emphasized that Wu specifically teaches the use of diodes as the light source (Par 0038), as well as the desire to obtain a specific intensity, i.e. power level.  In the same field of endeavor, Altshuler discloses that “typical power supply systems include… a driver forming pump voltage or current in the form of constant current” (Par 0085).  Furthermore, Wei discloses a constant current device configured to receive milliamp current that is reducible by an analog voltage or a pulse-width modulated (PWM) signal to the constant current device is merely a “conventional light modulation method” (Par 0008).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Wu and RP-Photonics to include a constant current driver, as taught by Altshuler and Wei, as this is merely a “typical” and “conventional” component of a power supply system for similar surgical light devices in order to modulate intensity/brightness.  
[Claims 4-6] Wu discloses that the cladding is absent (has been removed) from the distal end of the cylindrical fiber exposing the clear and smooth cylindrical distal end of the core (implicit/inherent to the structure shown in Fig. 2A)

Claims 8, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, RP-Photonics, Altshuler and Wei as applied to claim 1 above, and further in view of US 2007/0265606 to DeBenedictis.
[Claims 8 and 14] Wu, RP-Photonics, Altshuler and Wei are discussed above, but fail to explicitly teach a UVC light emitting diode.  It is noted that Wu explicitly teach a laser diode and a laser source (excimer) that emits UVC wavelengths.  In the same field of endeavor, DeBenedictis discloses “The specific design of the device 100 depends on the application and anatomy. For example, the source 110 typically is a laser source, although non-laser sources can also be used. Flash lamps and light-emitting diodes are examples of non-laser sources. Examples of laser sources include lasers, diode-pumped solid state lasers, Er:YAG lasers, Nd:YAG lasers, Er:glass lasers, argon-ion lasers, He--Ne lasers, carbon dioxide lasers, excimer lasers, fiber lasers such as erbium fiber lasers, ruby lasers, frequency multiplied lasers, Raman-shifted lasers, optically-pumped semiconductor lasers, pulsed dye lasers, and so forth.” (Par 0042).  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the excimer laser (that emits at UVC wavelengths) taught by Wu for a light emitting diode, as taught by DeBenedictis, depending on the specific application and anatomy of the surgical procedure to be performed. 
The examiner contends that the constant current device taught by Altshuler/Wei (as detailed in the combination above) implicitly/inherently provides a constant current to the light source. 
[Claim 9] Wu explicitly teaches that the controller (13) controls duty cycle and/or pulse rate (Par 0038); this is considered a duty cycle controller. 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, RP-Photonics, Altshuler and Wei as applied to claim 1 above, and further in view of US 2013/0289548 to Hamada.
[Claim 15] Wu, RP-Photonics, Altshuler and Wei are discussed above, but fail to explicitly teach a lens located between the light source and the light conduit.  Hamada discloses a similar laser surgical device (Figs 1-3) with a lens (optical collecting lens 25, Fig. 2) located between the laser source (11, Fig. 1) and optical fiber (55; Fig. 2).  Therefore, it would have been obvious to modify Wu, RP-Photonics, Altshuler and Wei to include the lens taught by Hamada, as a known element used in similar to device to “execute optical connection” of the laser beam and optical fiber (Par 0038). 
[Claim 16] While Wu implicitly/inherently teaches a light conduit attachment, the reference fails to explicitly teach that this is for “selectively attaching the light conduit to the housing”.  However, in the same field of endeavor, Hamada discloses a similar laser surgical device (Figs. 1-3) with a laser irradiation tip (fiber tip 4) detachably/selectively mounted to the handpiece (housing 20C); see elements 26, 51 and 52, Figs. 2-3 and Pars 0034-38.  Therefore, it would have been obvious to one of ordinary skill to modify Wu, RP-Photonics, Altshuler and Wei to configure the optical fiber/light conduit for selective attachment to a housing, as this is a known configuration for similar hand-pieces, specifically to allow the fiber tip to be removed for any number of reasons that may arise during surgical/medical procedures.
Regarding the limitation of a housing that houses the UVC light source, the controller and the lens, the examiner contends that the modified invention of Wu, RP-Photonics, Altshuler, Wei and Hamada teaches this.  Furthermore, the housing (treatment apparatus 1) taught by Hamada houses all of these elements. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, RP-Photonics, Altshuler and Wei as applied to claim 1 above, and further in view of US 2010/0049180 to Wells.
Wu teaches an elongated housing/probe (14, Fig 1; Fig. 2B) and sized for portability and precise maneuverability (Par 0035 which discloses that the probe may be manufactured in various lengths) and the housing further comprises a top surface (where element 14 is pointing to) and a front face perpendicular to the top surface (at element 18, where fiber optic 29 exits probe 14).  As discussed above, the light conduit attachment mechanism is considered to be at the front face (at element 18) where the fiber (29) connects/attaches/couples to the handpiece/probe (14).  However, Wu fails to teach a lens and switch, as claimed. 
However, in the same field of endeavor, Wells (Fig. 13A) discloses a switch (finger trigger 1308A) in electrical communication with the UV light source for turning on and off the UV light source (Par 0261); and a lens (1314) between the light source (1371) and the input of light conduit (detachable tip 1367; Par 0261) for focusing the UV light directly from the UV light source into light conduit without intervening light conduit (there are no intervening elements shown, the beam goes directly from the light source, to the lens, where it is focused to the tip).  Wells discloses that the switch is positioned on the top surface for easy accessibility while the device is being used (Fig. 13A; while the switch 1308A is seemingly shown on a bottom surface, this is simply an issue of perspective as this surface can just as easily be the top surface, when positioned differently in a user’s hand).  If applicant disagrees, the examiner contends that this location of the switch on the hand-held housing is merely an obvious design/engineering choice. Therefore, it would have been obvious to one of ordinary skill in the art to modify the device taught by Wu, RP-Photonics, Altshuler and Wei to include a control switch and position a lens between a light source and distal/front tip, as this is a known configuration to make a laser treatment device as compact, i.e. self-contained, as possible. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, RP-Photonics, Altshuler and Wei as applied to claim 1 above, and further in view of US 5,154,707 to Rink et al.
Wu, RP-Photonics, Altshuler and Wei are discussed above, and while Wu teaches a light source (laser 14) connected to a light conduit (fiber optic assembly 29; Fig. 1; Par 0038) the reference fails to explicitly teach what type of light conduit attachment mechanism this is.  However, in the same field of endeavor, Rink discloses that bayonet connectors (32/33, Fig. 3) are commonly known and used for the same purpose (Col 6, lines 11-25).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device taught by Wu, RP-Photonics, Altshuler and Wei to include a bayonet-type optical connector, as a specific kind of optical connector that is commonly known and used in the art for connecting a light source to an optical fiber.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792